DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the examiner is unable to ascertain the metes and bounds of “wherein a free end portion of said projection on an opening side is in a position remoter from said opening than a reflecting surface of said rotatable polygonal mirror is with respect to the rotational axis direction”. It is unclear what “remoter” requires as far as the position of “a free end portion”. For the purpose of examination, remoter is being interpreted as being below the reflecting surface of said rotatable polygonal mirror in the rotational axis direction.
Regarding claim 2, the examiner is unable to ascertain the metes and bounds of “the first laser light and the second laser light are beams of laser light emitted from positions remotest from each other with respect to the direction perpendicular to the rotational axis direction and the longitudinal direction”. It is unclear as to how the first and second laser lights emitted are from positions remotest from each other. It is unclear which position is more remote that the other as both cannot be the “remotest”.
Regarding claim 4, it is unclear as to what the “first” and “second” are. These terms also lack proper antecedent basis.
Claims 2-4 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (JP 2004-258102).
Regarding claim 1, Shin teaches an optical scanning apparatus comprising: a first light source 101a; a second light source 101b; a rotatable polygonal mirror 105 configured to reflect and deflect first laser light LC emitted from said first light source 101a and second laser light LM emitted from said second light source 101b (Fig. 1(a)), said rotatable polygonal mirror 105 reflecting the second laser light LM in a direction opposite to a reflection direction of the first laser light LC (Fig. 1(a)); a motor 104 configured to rotationally drive said rotatable polygonal mirror 105 (Fig. 1(b)); a first mirror 108a configured to reflect the first laser light LC deflected by said rotatable polygonal mirror 105 and configured to guide the reflected first laser light to a first surface-to-be-scanned (Fig. 3); a second mirror 108b configured to reflect the second laser light LM deflected by said rotatable polygonal mirror 105 and configured to guide the reflected second laser light to a second surface-to-be-scanned (Fig. 2); a first lens 106a configured to image the first laser light LC deflected by said rotatable polygonal mirror 105 on said first surface-to-be-scanned (Fig. 1); a second lens 106b configured to image the second laser light LM deflected by said rotatable polygonal mirror 105 on said second surface-to-be-scanned (Fig. 1); and a casing 18 accommodating said rotatable polygonal mirror 105, said motor 104, said first and second mirrors and said first and second lenses (Fig. 2), wherein said casing 18 includes an accommodating portion 110 including a top wall provided with a mounting surface on which said motor 104 is mounted (Fig. 1), a first side wall opposing one end portion of said first lens with respect to a longitudinal direction of said first lens, a second side wall opposing the other end portion of said first lens with respect to the longitudinal direction, and an opening, and includes a cover portion configured to cover said opening, of said accommodating portion, provided at a position opposing said mounting surface (while silent about walls and a cover, it is clear that the image forming must be enclosed and have a cover and side walls), wherein in a mounting range of said top wall of said accommodating portion in which said motor, said first and second mirrors and said first and second lenses are mounted with respect to a perpendicular direction perpendicular to both a rotational axis direction of said motor and the longitudinal direction of said first lens, at least one projection (portions circled in the image below) having a shape such that a part of said top wall projects so that said mounting surface approaches said opening (the top) is provided (see figure below), wherein said projection extends from said first side wall to said second side wall (Fig. 1), wherein said top wall includes a recess on a surface opposite from said mounting surface at a portion corresponding to said projection (surface under the motor in Fig. 1(b)), wherein said top wall is free from a portion projecting toward said opening over a range from said first side wall to said second side wall, other than said projection in said mounting range (the well that the mirror is mounted in (Fig. 1(b))), and wherein a free end portion of said projection on an opening side is in a position remoter from said opening than a reflecting surface of said rotatable polygonal mirror is with respect to the rotational axis direction (Fig. 1(b)).
[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    183
    506
    media_image1.png
    Greyscale

Regarding claim 2, Shin teaches an optical scanning apparatus according to Claim 1, further comprising an optical system 52 configured to emit laser light other than the first laser light and the second laser light, wherein of a plurality of beams of laser light emitted from said optical scanning apparatus, the first laser light and the second laser light are beams of laser light emitted from positions remotest from each other with respect to the direction perpendicular to the rotational axis direction and the longitudinal direction. As far as the examiner can ascertain, the first laser light and the second laser light are beams of laser light emitted from positions remotest from each other (Fig. 1(a))
Regarding claim 3, Shin teaches an optical scanning apparatus according to Claim 1, wherein said recess is provided with a plurality of ribs each emitting in the perpendicular direction. The projections at the bottom of the recess, around reference numeral 104 in the figure above, emit in the perpendicular direction.
Regarding claim 5, Shin teaches an image forming apparatus for forming an image on a sheet, comprising: a first photosensitive member 11M; a second photosensitive member 11C; an optical scanning unit 51 configured to scan said first photosensitive member and said second photosensitive member with first laser light and second laser light, respectively, depending on image information (Fig. 2); first and second developing units 14 configured to position electrostatic latent images, formed on said first and second photosensitive members by said optical scanning unit (Fig. 2), with toner; and a transfer unit 15 configured to transfer first and second toner images formed by developing the electrostatic latent images by said first and second developing units, wherein said optical scanning unit includes: a first light source 101a; a second light source 101b; a rotatable polygonal mirror 105 configured to reflect and deflect first laser light LC emitted from said first light source 101a and second laser light LM emitted from said second light source 101b (Fig. 1(a)), said rotatable polygonal mirror 105 reflecting the second laser light LM in a direction opposite to a reflection direction of the first laser light LC (Fig. 1(a)); a motor 104 configured to rotationally drive said rotatable polygonal mirror 105 (Fig. 1(b)); a first mirror 108a configured to reflect the first laser light LC deflected by said rotatable polygonal mirror 105 and configured to guide the reflected first laser light to a first surface-to-be-scanned (Fig. 3); a second mirror 108b configured to reflect the second laser light LM deflected by said rotatable polygonal mirror 105 and configured to guide the reflected second laser light to a second surface-to-be-scanned (Fig. 2); a first lens 106a configured to image the first laser light LC deflected by said rotatable polygonal mirror 105 on said first surface-to-be-scanned (Fig. 1); a second lens 106b configured to image the second laser light LM deflected by said rotatable polygonal mirror 105 on said second surface-to-be-scanned (Fig. 1); and a casing 18 accommodating said rotatable polygonal mirror 105, said motor 104, said first and second mirrors and said first and second lenses (Fig. 2), wherein said casing 18 includes an accommodating portion 110 including a top wall provided with a mounting surface on which said motor 104 is mounted (Fig. 1), a first side wall opposing one end portion of said first lens with respect to a longitudinal direction of said first lens, a second side wall opposing the other end portion of said first lens with respect to the longitudinal direction, and an opening, and includes a cover portion configured to cover said opening, of said accommodating portion, provided at a position opposing said mounting surface (while silent about walls and a cover, it is clear that the image forming must be enclosed and have a cover and side walls), wherein in a mounting range of said top wall of said accommodating portion in which said motor, said first and second mirrors and said first and second lenses are mounted with respect to a perpendicular direction perpendicular to both a rotational axis direction of said motor and the longitudinal direction of said first lens, at least one projection (portions circled in the image below) having a shape such that a part of said top wall projects so that said mounting surface approaches said opening (the top) is provided (see figure below), wherein said projection extends from said first side wall to said second side wall (Fig. 1), wherein said top wall includes a recess on a surface opposite from said mounting surface at a portion corresponding to said projection (surface under the motor in Fig. 1(b)), wherein said top wall is free from a portion projecting toward said opening over a range from said first side wall to said second side wall, other than said projection in said mounting range (the well that the mirror is mounted in (Fig. 1(b))), and wherein a free end portion of said projection on an opening side is in a position remoter from said opening than a reflecting surface of said rotatable polygonal mirror is with respect to the rotational axis direction (Fig. 1(b)).
[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    183
    506
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852